United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                December 8, 2004

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 04-50599
                         Summary Calendar



BILLY GEORGE WILLIAMS,

                                    Plaintiff-Appellant,

versus

GARY L. JOHNSON; GERALD GARRETT,

                                    Defendants-Appellees.

                        --------------------
           Appeal from the United States District Court
                 for the Western District of Texas
                      USDC No. 1:04-CV-84-LY
                        --------------------

Before GARZA, DeMOSS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Billy George Williams, Texas state prisoner # 840708,

appeals the dismissal of his civil rights action, 42 U.S.C.

§ 1983.   Williams contends that the defendants have violated his

right to due process by improperly determining his parole

eligibility relative to two consecutive sentences.     We AFFIRM.

     “To state a claim under § 1983, a plaintiff must allege the

violation of a right secured by the Constitution and laws of the

United States, and must show that the alleged deprivation was


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-50599
                                -2-

committed by a person acting under color of state law.”     West v.

Atkins, 487 U.S. 42, 48 (1988).    The district court’s dismissal

of Williams’s action was correct, although based on another

ground, because “Texas law does not create a liberty interest in

parole that is protected by the Due Process Clause.”     Allison. v.

Kyle, 66 F.3d 71, 74 (5th Cir. 1995).     Consequently, a prisoner

is not entitled to relief under § 1983 based on alleged lack of

due process in parole procedures, as Williams argues.     Id.

     In his original complaint, Williams also alleged that the

defendants were applying a prison administrative directive ex

post facto, in violation of his right to equal protection;

violating the doctrine of separation of powers, and violating his

right to be free from cruel and unusual punishment.

     “A law need not impair a vested right to violate the ex post

facto prohibition [provided by the Constitution].”     Allison, 66

F.3d at 74.   However, Williams has abandoned his claims other

than that of due-process violation, including his ex post facto

claim, by failing to brief them.    See Yohey v. Collins, 985 F.2d

222, 224-25 (5th Cir. 1993).

     AFFIRMED.